Case 8:15-cv-02034-JVS-JCG Document 1127-14 Filed 05/03/21 Page 1 of 2 Page ID
                                  #:77142
                                                         FILED PUBLICLY
                                                         PURSUANT TO COURT
                                                         ORDER AT DOCKET NO.
                                                         1116




                       EXHIBIT 93




                       DECLARATION OF JOSHUA S. FURMAN              EXHIBIT 93
Case 8:15-cv-02034-JVS-JCG Document 1127-14 Filed 05/03/21 Page 2 of 2 Page ID
                                  #:77143


Message
From:          Scott Ferrell     [sferrell@trialnewport.com]
Sent:          5/4/2015 8:30:47       PM

To:            Victoria Knowles[vknowles@trialnewport.com]
cc:            Dave Reid [dreid@trialnewport.com]
Subject:       Cellulite first   target


Vic,

Please prepare the first draft letter and      accompanying complaint for "fat girl slim" cellulite treatment. They have no
appetite for litigation...

Thanks,

Sent from my   BlackBerry 10 smartphone on the Verizon Wireless 4G          LTE network.




                                                                                                                        NTG071178
   CONFIDENTIAL
                                            DECLARATION OF JOSHUA S. FURMAN                                      EXHIBIT 93
